Hoch, J.
(dissenting in part): The court’s opinion also represents, in large part, my personal views. In one very important particular I cannot concur. I agree that the injunction should be set aside arid upon the trial court’s findings of fact the appellant should be declared a mortgagee in possession with the exclusive right of possession of the building until its lien is satisfied. But I find no judicial warrant for increasing the amount of the lien to in-*337elude all payments made upon the church debt during the twelve years prior to 1936. In doing so we disregard findings by the trial court upon a material and primary issue of fact as to which there was conflicting evidence. In effect we make our own findings of fact and upon such findings order judgment. The fact that this is an action in equity and that we may have some notions of our own about the over-all equities of the situation does not, in my opinion, so enlarge our function as a court of review.
Appellant claimed that the payments it made upon the church debt, beginning in 1924, were made upon representations of some “member or members of the Board of Trustees” that it would thereby “acquire a vested interest” in the property. Appellee denied that any such representations were made, and contended that payments were made voluntarily, in the customary manner of church contributions. At the trial the appellant made no attempt to identify any persons as having made such representations. The appellee put on numerous witnesses, including persons who had been trustees, who denied that such representations had at any time been made. The trial court made specific findings upon the issue. It found for the appellee as to payments made prior to 1936 and for the appellant as to payments made thereafter. It found that all payments made prior to 1936, when the church was functioning, were voluntarily made, without any agreement or understanding that a vested interest in the building was being acquired. There was abundant evidence to support that finding. Disregarding that finding we here proceed to give appellant a lien representing all payments made during the twelve years prior to 1936. The idea that contributors who make voluntary payments on a church debt thereby acquire a title or vested interest in the church building is a novel and startling doctrine. Its general application would bring astounding results.
The trial court found that in 1936 the church became “dormant” and had no pastor and held no regular services for the next five years. Appellant contends that the church ceased to function as an organization in 1932. There is ample evidence to support the court’s finding as to the date. And even appellant does not contend that the church was not actively functioning up to 1932. For all payments made during the five years after the church ceased to function the trial court gave appellant a lien. It did so upon a finding that such payments were made “with the understanding” and be*338lief on the part of the appellant that “said mortgage would be assigned to them upon its payment in full.” The context of that finding, and the other findings clearly indicate that the understanding as to right of assignment related solely to a lien for payments made in 1936 and subsequent thereto.
Whatever may have been the old chancery practice or may be true under other codes of procedure our jurisdiction, except as to proceedings in quo warranto, mandamus, and habeas corpus brought here originally, is appellate only (Const, art. 3, § 3) and we have no power to try controverted issues de novo (Brown v. Brown, 146 Kan. 7, 11, 68 P. 2d 1105). The fact that this is an action in equity does not alter the rule. We have specifically so held. (Safford v. Tibbets, 104 Kan. 224, 227, 178 Pac. 618.) This is in line with the general rule that review in injunction cases is governed by the general rules applicable to appellate procedure and that conflicting evidence on issues of fact will not be weighed, where the hearing is not de novo. (28 Am. Jur. 498-500.)
In ordering judgment the court relies largely, in the opinion, upon the provision of G. S. 1935, 60-3317, that this court “shall render such final judgment as it deems justice requires.” That section has an important field of application, particularly in its direction that such judgment shall be rendered “without regard to technical errors and irregularities in the proceedings of the trial court.” But to invoke the statute upon this 'record, in support of our power to order the judgment here directed, is to indulge — at least by clear implication ■ — a dangerous construction far-reaching in character. The statute was not intended, in my opinion, to make this court a general trier of facts whenever it “deems justice requires” the exercise of such power, nor to set aside other established principles of appellate review.
Parker, J., joins in the foregoing dissenting opinion.